Title: To James Madison from James Jones Wilmer, 22 February 1812 (Abstract)
From: Wilmer, James Jones
To: Madison, James


22 February 1812, Chelsea, Harford County, Maryland. States that as a result of a recent “demise,” which JM may have seen in the newspapers, he is “placed in peculiar adverse circumstances,” which he considers “hard” after his services to his country and now that he is in his sixty-second year. Seeks a “personal interview” to convince JM “of the propriety of this application.” Asks JM to “contemplate some situation” for him, in which he might be useful and which might yield him “bread and a certain home” in his old age.
